426 F.2d 299
Abel GONSALVES, Petitioner-Appellant,v.Walter E. CRAVEN, Warden, et al., Respondents-Appellees.
No. 24190.
United States Court of Appeals, Ninth Circuit.
April 28, 1970.

Abel Gonsalves, in pro. per.
Thomas C. Lynch, Atty. Gen., Doris Maier, Asst. Atty. Gen., David Cunningham, Deputy Atty. Gen., Sacramento, Cal., for respondents-appellees.
Before CHAMBERS, HAMLEY and DUNIWAY, Circuit Judges.
PER CURIAM.


1
The order of the district court denying habeas corpus relief on the state conviction of Gonsalves is affirmed.


2
The case was pre-Miranda, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694, but after Escobedo, 378 U.S. 478, 84 S.Ct. 1758, 12 L.Ed.2d 977. We find that the facts do not run afoul of Escobedo.


3
Under all of the facts of the case, we conclude the search to which Gonsalves objects was proper.